 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1303 
In the House of Representatives, U. S.,

May 12, 2010
 
RESOLUTION 
Recognizing the special relationship and historic ties between the United Kingdom and the United States. 
 
 
Whereas the Magna Carta, which subjected the English monarch and the English people to the rule of law and is considered one of the most important documents in the legal history of the United Kingdom and the United States, was recognized in 1957 by the American Bar Association for its importance to United States law and constitutionalism and remains on permanent display at the National Archives and Records Administration Building in Washington, DC; 
Whereas the English philosopher John Locke, through his monumental works on social contract theory and natural law entitled An Essay Concerning Human Understanding, First Treatise on Government, and Second Treatise on Government, greatly influenced the American Revolution; 
Whereas Scottish economist Adam Smith’s Wealth of Nations greatly contributed to the competition and free market principles of the United States; 
Whereas the English lawyer Sir William Blackstone’s Commentaries on the Laws of England had a lasting influence on the development of United States common law and legal institutions; 
Whereas the arrival of more than 1,500,000 members of the United States Armed Forces in the United Kingdom in the 1940s was a turning point in World War II that further solidified the close friendship between the United Kingdom and the United States; 
Whereas Sir Winston Churchill, who heroically and skillfully guided the United Kingdom through World War II, articulated the close ties between the United Kingdom and the United States when he was recognized by becoming the first Honorary Citizen of the United States on April 9, 1963, stating, In this century of storm and tragedy I contemplate with high satisfaction the constant factor of the interwoven and upward progress of our peoples. Our comradeship and our brotherhood in war were unexampled. We stood together, and because of that fact the free world now stands. Nor has our partnership any exclusive nature: the Atlantic community is a dream that can well be fulfilled to the detriment of none and to the enduring benefit and honour of the great democracies.; 
Whereas, on August 14, 1941, President Franklin Delano Roosevelt and Prime Minister Winston Churchill agreed to the Atlantic Charter which set forward principles meant to serve as the precursor for the formation of the United Nations; 
Whereas when Sir Winston Churchill resigned from his second tour of duty as Prime Minster of the United Kingdom, he warned his cabinet to never be separated from the Americans; 
Whereas the United Kingdom and the United States were founding Members of the North Atlantic Treaty Organization and were 2 of the original 12 countries to sign the North Atlantic Treaty on April 4, 1949, in Washington, DC; 
Whereas the special relationship between the United Kingdom and the United States was further strengthened by the coordination of Prime Minister Margaret Thatcher and President Ronald Reagan whose firm opposition to communism ultimately led to the fall of the Union of Soviet Socialist Republics and the Iron Curtain; 
Whereas after the September 11, 2001, attacks, Prime Minister Tony Blair immediately flew to the United States to express solidarity with the United States, and President George W. Bush declared in a speech before Congress that the United States has no truer friend than Great Britain; 
Whereas the United Kingdom joined forces with the United States against the Taliban in Afghanistan as part of Operation Enduring Freedom from the first attacks in October 2001 and permitted the United States to fly missions from Diego Garcia, part of the British Indian Ocean Territory; 
Whereas, as of March 15, 2010, a total of 273 United Kingdom military and civilian personnel have died while serving in Afghanistan since the start of operations; 
Whereas there are approximately 1,700 United Kingdom military and civilian personnel currently deployed to assist with the military and reconstruction efforts in Iraq; 
Whereas since 2003 the United Kingdom has pledged 744,000,000 British pounds toward reconstruction efforts in Iraq; 
Whereas 179 United Kingdom military and civilian personnel have died in Iraq since the beginning of the campaign in March 2003; 
Whereas, on August 17, 2006, the United States and the United Kingdom introduced a draft United Nations Security Council resolution for the expeditious deployment of a United Nations peacekeeping force in Darfur, Sudan, and since have worked collaboratively to press for full implementation of the United Nations-Africa Union Mission in Darfur (UNAMID) mandate; 
Whereas the United Kingdom Foreign & Commonwealth Office reports that the United States is the largest source of foreign direct investment in the United Kingdom’s economy, while the United Kingdom is the largest single investor in the United States economy and, according to the United States Trade Representative, the United Kingdom is one of the European Union countries with the largest foreign direct investment in the United States; and 
Whereas the United Kingdom and the United States share a commitment to free speech, democracy, and the rule of law based on the rich history of a longstanding friendship and shared ideals: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the special relationship between the United Kingdom and the United States; 
(2)expresses sincere gratitude to the people of the United Kingdom for their generosity, camaraderie, and cooperation with the people of the United States in military operations, foreign assistance, and other joint efforts throughout the world; 
(3)acknowledges the importance of the United Kingdom’s political philosophy, law, and history on the cultural, political, and legal institutions of the United States; and 
(4)looks forward to continued, deepening ties of friendship between the peoples of the United Kingdom and the United States.  
 
Lorraine C. Miller,Clerk.
